I agree with Judge Young that we should reverse the denial of prejudgment interest and remand for further proceedings on the matter of prejudgment interest. I do not agree with Judge Grady that R.C. 1343.03(C) is confined to those situations where the defendant, by answer, has joined the issues.
I also agree with Judge Young that a defendant might, on the basis of inaction alone, be found to have failed to make a good faith effort to settle. I write separately because I am less convinced than Judge Young that the record, as it presently stands, would support a determination that the plaintiff made a good faith effort to settle the case.
The record reflects that the collision giving rise to the controversy occurred September 26, 1990. On October 19, 1990, the plaintiff sent the defendant its invoice for repair and towing in the amount of $6,114.31, with instructions to defendant to make her check payable to plaintiff. On July 8, 1991, plaintiff wrote to defendant and observed that defendant had not responded to its previous *Page 449 
invoice. Plaintiff advised defendant that unless full payment or satisfactory payment arrangements were made by July 29, 1991, plaintiff would have defendant's driving privileges suspended through the Bureau of Motor Vehicles, and initiate legal proceedings against her. On March 13, 1992, plaintiff filed its complaint against defendant, and obtained a default judgment on April 22, 1992.
Nothing of record suggests that plaintiff offered tosettle its case with defendant. Although the plaintiff was not required to bid against itself, it seems to me that if plaintiff wanted to avail itself of R.C. 1343.03(C), its overtures to defendant had to contain more than bald demands for payment in full and threats of legal action.
Although I am not persuaded that R.C. 1343.03(C) is confined to situations where the defendant has joined the issues by filing an answer, I do think that tort creditors attempting to collect money from unresponsive debtors are better served by prompt resort to the courts, and the interest that automatically runs on default judgments, than they are by protracted collection efforts preceding resort to the courts, and attempts to obtain prejudgment interest on default judgments taken long after the cause of action arose.